Pannell, Judge,
dissenting. The enumeration of error dealt with in Division 1 of the opinion is as follows: "The court erred in failing and refusing to give in its charge to the jury, the first paragraph of appellant’s request, numbered nine (9) (R-14) which is as follows:
7 charge you further that the law does not require one to retreat to avoid the commission of a felony upon a person, but he is justified under the law in using such force as may be necessary to repel such a felonious assault.’
*823"And then by instructing the jury, and the court reporter, in the jury’s presence, as follows: (T. 88).
T charge you that the law does not require one to retreat to avoid the commission of a felony upon his person, but he is justified under the law in using such force as may be necessary to repel such a felonious assault. Strike that last sentence, Mr. Reporter, I withdraw that from the charge.’”
As I construe this enumeration of error, it is primarily an exception to the failure to give the request to charge. It is my opinion that the trial court erred in failing to give this request. It is also my opinion that the rule, often applied, that there is no error in failing to give a request to charge where the principle requested is amply stated in the general charge, has no application here for the very reason that the giving of the request and then immediately withdrawing it in the presence of the jury was not only a failure to give the request to charge, but was also tantamount to instructing the jury that the charge requested was not applicable to the case. We are not here concerned with a mere failure of give a request to charge. The charge requested was a correct charge and should have been given without a withdrawal.
Quillian, Judge, dissenting. Following the charge referred to in Division 1 of the majority opinion, the trial judge stated: "Strike that last sentence, Mr. Reporter. I withdraw that from the charge.” While the judge told the court reporter that he was withdrawing the charge he failed to instruct the jury whether they should consider that portion of the charge. This action would be confusing to the jury and was error. Central of Ga. R. Co. v. Ray, 133 Ga. 126 (65 SE 281).
I am authorized to state that Judge Evans concurs in this dissent.